Citation Nr: 1620951	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for bilateral hearing loss.  In August 2011, the Veteran filed a Notice of Disagreement.  The RO then furnished the Veteran a Statement of the Case in December 2012, and the Veteran filed a Substantive Appeal, VA Form 9, in January 2013. 

The Board notes that the issues of entitlement to service connection for diabetes mellitus and tinnitus are no longer on appeal as the RO granted those claims in May 2011 and June 2011 rating decisions, respectively.

The Veteran, through his representative, testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of this proceeding has been associated with the claims file.  

In July 2015, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he currently has bilateral hearing loss due to service, specifically from noise exposure from working on the flight line.  (May 2011 VA examination).  He asserts that he was exposed to jet noise during service, as he was on the flight line for a majority of his working hours and exposed to engine "run ups."  (May 2011 VA examination).  He alternatively contends that it was caused or aggravated by his service-connected diabetes mellitus.  

In the July 2015 Joint Motion for Remand, the parties agreed that remand was warranted, in part, to allow the Veteran an opportunity to submit evidence in support of his claim.  The Veteran has since submitted medical treatise evidence supportive of his contention that his bilateral hearing loss is related to diabetes mellitus.   

A VA examination is necessary to address the Veteran's contentions and consider the proffered evidence. 

While on remand, the AOJ should also offer the Veteran another opportunity to submit any additional evidence he wishes to be considered.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to submit evidence in support of his claim.  

2.  Afford the Veteran a VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

(a) The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to service.  The Veteran has asserted that he was exposed to jet noise during service, as he was on the flight line for a majority of his working hours and exposed to engine "run ups."  (May 2011 VA examination).  

(b) The examiner should also offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss was caused and/or aggravated by his service-connected diabetes mellitus.  

The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.    If the examiner finds that bilateral hearing loss was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  The examiner should also specifically consider all the medical treatise evidence that the Veteran has submitted in support of his claim, to include those associated with his April 2016 Informal Hearing Presentation.  

A fully articulated medical explanation for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




